Citation Nr: 1601562	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-31 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for cancer of the thymus, claimed as due to exposure to non-ionizing radiation and herbicides.  


REPRESENTATION

Appellant represented by:	Drew N. Early, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for cancer of the thymus, claimed as due to exposure to non-ionizing radiation and herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for hearing loss.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claim for entitlement to service connection for hearing loss.  See hearing transcript.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to service connection for hearing loss is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the claim for service connection for cancer of the thymus.  As noted above, the Veteran has claimed service connection for this disability as due to exposure to non-ionizing radiation and herbicides.  His alleged exposure has not been corroborated by the evidence of record.  

The RO has developed the claim in regards to the allegation of exposure to radiation based on the regulations pertaining to exposure to ionizing radiation.  This Veteran, however, is asserting that he was exposed to non-ionizing radiation while serving on board the U.S.S. Coral Sea and as a result of aircraft radar bore sighting.  See VA Form 21-526.  In a Radiation Risk Activity Information Sheet received in February 2010, the Veteran reported that he was in Navy Squadron VAW-13, VAQ 130 Det. 43 and VAQ-135; that he performed ECM work and served in a supply capacity where he worked in electronic storerooms and delivered parts to different airplanes on the ship; that he was also involved in inventory of all storerooms on the U.S.S. Coral Sea for two and one-half years; and that he knows he was exposed to radar bore signing on the hangar deck many, many times, though no one ever cautioned about radiation problems or exposure.  In a June 2011 VA Form 21-4138, the Veteran also reported that he was constantly exposed to radiation while working on the radar.  

In August 2015, the Veteran testified before the Board that he was attached to the F-6 division on the ship, which was the supply division, aviation supply.  He worked in a storeroom right below the flight deck, where all the electronic gear was stowed, and he would help transfer that gear to the planes on top or planes down on the hangar deck, depending on their need.  The Veteran indicated that because of those duties, he was there with radar stuff, handing it to the people and standing by when they were what they call bore sighting.  He asserted that they would aim the front of the radar at a target to bring the signal in from the cockpit so the pilot would know where his radar was shooting, which he testified was like standing inside a 30,000 or 40,000 square foot microwave oven because the beams were going everywhere.  

In an August 2015 brief, the Veteran's attorney asserts that VA failed to address the sustained non-ionizing/electromagnetic radiation exposures of the type claimed by the Veteran.  The Board agrees.  For individuals outside the scope of the Defense Threat Reduction Agency's (DTRA's) Nuclear Test Personnel Review (NTPR) program, such as x-ray technicians, reactor plant workers, and workers in nuclear medicine, radar, and radiography, VA's Adjudication Procedure Manual, M21-1MR, stipulates that the AOJ should send a letter requesting dosimetry information to the appropriate service department point of contact listed in M21-1, Part IV, Subpart ii, 1.C.3.f, which, in this case, is the Naval Dosimetry Center, ATTN: NARER Officer, 8950 Brown Drive, Bldg. 4, Room 4201, Bethesda, MD 20889-5614.  See IV.ii.1.C.4.c. and IV.ii.1.C.3.f.  This action must be accomplished on remand.  

The Veteran also seeks entitlement to service connection for cancer of the thymus based on alleged exposure to herbicides.  In August 2015, he testified that he had "boots on the ground" in Vietnam, namely as a result of visiting Vietnam on two occasions via C-2 supply plane.  He explained that there was a beach detachment in Da Nang and that he got to fly in with gear for a downed plane.  It appears that the Veteran testified that he would go from the beachhead at Cubi Point in the Philippines, to the U.S.S. Coral Sea, into Vietnam, and back out.  He also indicated that the U.S.S. Coral Sea was only stationed in the Gulf of Tonkin in Vietnam, but that he could see land from the ship.  As the Veteran's assertion regarding visitation to Vietnam was first raised before the Board, no development has been conducted by the AOJ regarding this assertion.  This must be accomplished on remand.  

The Board also notes that the Veteran initially sought service connection for this disability on the basis of exposure to asbestos.  See VA Form 21-526; see also January 2010 VA Form 21-4138 from the Veteran's wife (asserting there was asbestos on the U.S.S Coral Sea).  Although it does not appear that the Veteran has continued to seek entitlement to service connection for cancer of the thymus on this basis, development in this regard is needed for the sake of completeness.  


Accordingly, the case is REMANDED for the following action:

1.  Send a letter requesting non-ionizing radiation dosimetry information to the Naval Dosimetry Center, ATTN: NARER Officer, 8950 Brown Drive, Bldg. 4, Room 4201, Bethesda, MD 20889-5614, based on the Veteran's assertions to his alleged exposure to non-ionizing radiation.  

2.  Conduct development to corroborate the Veteran's allegation that he visited Vietnam twice from Cubi Point in the Philippines, to the U.S.S. Coral Sea, to Da Nang via C-2 supply plane.  

3.  Conduct development to corroborate the Veteran's allegation that he was exposed to asbestos on board the U.S.S. Coral Sea.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


